182 P.3d 1204 (2008)
In the Matter of Stephen V. SICKEL, Respondent.
No. 99,956.
Supreme Court of Kansas.
May 7, 2008.

ORDER OF DISBARMENT
In a letter dated May 1, 2008, to the Clerk of the Appellate Courts, respondent Stephen V. Sickel of Olathe, Kansas, an attorney admitted to the practice of law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2007 Kan. Ct. R. Annot. 330).
At the time the respondent surrendered his license, review was pending before the Kansas Supreme Court on the final hearing report in accordance with Supreme Court Rule 212 (2007 Kan. Ct. R. Annot. 317). The hearing panel found that the respondent engaged in a conflict of interest when he continued to represent a juvenile after he had inappropriate and unwanted social contact with the mother of the client, failed to provide a timely written response to the Disciplinary Administrator concerning the initial complaint, and engaged in other conduct that adversely reflected on the respondent's fitness to practice law.
Additionally, at the time review was pending before the court, a complaint was pending that alleged Sickel engaged in similar inappropriate and unwanted social conduct with another female client.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of the respondent's license should be accepted and that the respondent should be disbarred.
IT IS THEREFORE ORDERED that Stephen V. Sickel be and is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of Stephen V. Sickel from the roll of attorneys licensed to practice law in Kansas.
IT IS FURTHER ORDERED that this order shall be published in the official Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2007 Kan. Ct. R. Annot. 337).
FOR THE COURT
/s/ Kay McFarland
KAY McFARLAND, Chief Justice